DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks, filed April 8, 2022, with respect to the rejection of the claims under 35 U.S.C. 101  have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-12, 14-22 are allowed (renumbered 1-9, 11-19, 10 and 20 respectively).
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art of record fails to anticipate or render obvious
generate a gated dissimilarity matrix from the dissimilarity matrix to control how correlation between different wells are determined, the gated dissimilarity matrix determined based on the first set of marker positions within the first well and the second set of marker positions within the second well, wherein the element values of the dissimilarity matrix corresponding to the first set of marker positions and not corresponding to the second set of marker positions within the second well are changed relative to other element values in the gated dissimilarity matrix; and 
	determine correlation between one or more marker positions within the first well and one or more marker positions within the second well based on the gated dissimilarity matrix, wherein determination of the correlation between a given marker position within the first well and a given marker position within the second well includes identification of connection between corresponding segments of the first well and the second well, in combination with all other limitations as claimed by Applicant.
	Regarding claim 11, the prior art of record fails to anticipate or render obvious generating a gated dissimilarity matrix from the dissimilarity matrix to control how correlation between different wells are determined, the gated dissimilarity matrix determined based on the first set of marker positions within the first well and the second set of marker positions within the second well, wherein the element values of the dissimilarity matrix corresponding to the first set of marker positions and not corresponding to the second set of marker positions within the second well are changed relative to other element values in the gated dissimilarity matrix; and determining correlation between one or more marker positions within the first well and one or more marker positions within the second well based on the gated dissimilarity matrix, wherein determining the correlation between a given marker position within the first well and a given marker position within the second well includes identifying connection between corresponding segments of the first well and the second well, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hern et al. in US 20210223431 A1 teaches 
    PNG
    media_image1.png
    185
    428
    media_image1.png
    Greyscale
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MISCHITA L HENSON/Primary Examiner, Art Unit 2865